 

CONSULTING  AGREEMENT




THIS AGREEMENT (the "Agreement") effective as of the fifteenth (15th) day of
January 2015 (the “Effective Date”), entered into between Cannabis Science, Inc.
a Nevada Corporation, with its principal offices located at 6946 North Academy
Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company” or “CBIS”)
and Richard C. Cowan, an individual having an address at Calle Velazquez
57, Apartment 7º Izq, 28001 Madrid, Spain (the “Consultant”) in connection with
the provision of the Consultant’s services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabinoid products worldwide, and related consulting operations;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company; and




C.

The Company and the Consultant have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The Company hereby engages the Consultant as an independent contractor of the
Company effective January 15, 2015 at which date the Services shall commence, to
undertake the duties and title of Consultant and agrees to exercise those powers
as requested by the Company or its subsidiaries from time to time, (collectively
the “Services”) and the Consultant accepts such engagement on the terms and
conditions set forth in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of January 15, 2015 and shall continue
for two (2) years or unless terminated earlier pursuant to Sections 10 through
12 herein (the “Term”).  Any renewal period for this Agreement shall be at the
sole discretion of the Company in negotiation with the Consultant, along with
the renewal term, if agreed to, including any compensation for services during
any renewal term.




3.

CONSULTANT SERVICES




3.1

The Consultant shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacity of a global Consultant with
specific and substantial expertise in corporate management, political and legal
strategy, and media advising in the legal cannabis and industries on a worldwide
basis.  The Consultant agrees that his duties may be reasonably modified at the
Company’s and the Consultant’s mutual agreement from time to time.




1

             


3.2

In providing the Services the Consultant shall:

 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent.

4.

CONSULTANT COMPENSATION




4.1

Shares.  As compensation for the provision of the Services, the Company shall
pay the Consultant fifteen million (15,000,000) fully paid and non-assessable
restricted Rule 144 common shares of Company common stock, par value $0.001 per
share.




4.2

Performance Bonus. As further compensation based on job performance, branding,
product sales, achievement of project or operational milestones, the Company has
the option at its sole discretion to provide an additional bonus schedule of
shares for the Consultant.




5.

NO REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Consultant on the Consultant’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Consultant for any bona fide expenses incurred by the Consultant on behalf of
the Company in connection with the provision of the Services provided that the
Consultant submits to the Company an itemized written account of such expenses
and corresponding receipts of purchase in a form acceptable to the Company
within (ten) 10 days after the Consultant incurs such expenses.  However, the
Company shall have no obligation to reimburse the Consultant for any single
expense in excess of $500 dollars or $3,000.00 dollars in the aggregate without
the express prior written approval of the Company’s Board of Directors.




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute (or re-execute) the Company's standard
confidentiality, non-disclosure and non-circumvention agreement to be in effect
for five (5) years from the Effective Date.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




7.2

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Consultant, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Consultant shall not have any right, title or interest in or to
such insurance.




2

             


8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company as follows:




(a)

the Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder; and




(b)

the Consultant is not under any physical or mental disability that would hinder
the performance of his duties under this Agreement.




9.  

INDEMNIFICATION




9.1

The Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

The Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED.  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION.  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than ninety (90)
days written notice. Upon termination of this Agreement all shares issued to the
Consultant shall be considered paid in full and fully earned. Upon termination
of this Agreement the Consultant shall continue to work with the Company for the
notice period to fulfill the obligations of this Agreement.




12.

DEFAULT/DISABILITY.




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within ten (10) days after receipt of such
notice (or commence said cure within said ten (10) days if the matter cannot be
cured in ten (10) days, and shall diligently continue to complete said cure).
 No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within ten (10) days after
receipt of such notice (or commence said cure within said ten (10) days if the
matter cannot be cured in ten (10) days, and shall diligently continue to
complete said cure).




13.

COMPANY'S REMEDIES.  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS.  




14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




3

             


15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign this Agreement with the prior written consent of the Company.




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




[Signatures Follow]

 

4

             




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.










CANNABIS SCIENCE, INC.




Per:

/s/ Raymond C. Dabney

________________________________________

Raymond C. Dabney, Director/CEO/President




Per:     /s/ Chad S. Johnson

_________________________________________

Chad S. Johnson, Esq., Director/COO/General Counsel



















CONSULTANT:


Per:    /s/ Richard C. Cowan

_______________________________

Richard C. Cowan




5

             